Case 8:19-cv-02527-VMC-CPT Document 159 Filed 04/22/21 Page 1 of 20 PageID 2591




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

    BOARDWALK FRESH BURGERS &
    FRIES, INC., and DAVID
    DIFERDINANDO,

          Third-Party Plaintiffs,
    v.                                    Case No. 8:19-cv-2527-VMC-CPT

    MIN WANG a/k/a LILI WANG,
    YANNAN WANG, NEW CITY
    ADVISORS, LLC, NEW CITY
    CAPITAL, LLC, GARY CHAN,
    CLEARWATER HOSPITALITY GROUP,
    LLC, ARCHWAY PARTNERS, LLC,
    and JARDIN HILL, LLC,

          Third-Party Defendants.
                                      /

                                    ORDER

          This matter comes before the Court upon consideration of

    Third-Party Defendants Min Wang a/k/a Lili Wang, Yannan Wang,

    New City Advisors, LLC, and New City Capital LLC’s Motion to

    Dismiss Second Amended Third-Party Complaint (Doc. # 143),

    filed on March 3, 2021. Defendants and Third-Party Plaintiffs

    Boardwalk Fresh Burgers & Fries, Inc., and David DiFerdinando

    responded on March 24, 2021. (Doc. # 145). With leave of

    Court, Third-Party Defendants replied on April 12, 2021.

    (Doc. # 158). For the reasons set forth below, the Motion is

    granted in part and denied in part.




                                      1
Case 8:19-cv-02527-VMC-CPT Document 159 Filed 04/22/21 Page 2 of 20 PageID 2592




    I.      Background

            Both the Court and the parties are familiar with the

    facts underlying this case. Accordingly, the Court need not

    reiterate them here. Plaintiffs initiated this action on

    October 11, 2019. (Doc. # 1). On August 6, 2020, Defendants

    and Third-Party Plaintiffs filed a third-party complaint.

    (Doc. # 73). On        November 9, 2020, the Court sua sponte

    dismissed    the     third-party   complaint   as   an   impermissible

    shotgun pleading, granting leave to amend. (Doc. # 125). On

    November 24, 2020, Third-Party Plaintiffs filed an amended

    third-party complaint, which the Court dismissed as a shotgun

    pleading for the second time on February 3, 2021, again

    granting leave to amend. (Doc. ## 127; 139). Although the

    Court     dismissed    the   third-party   complaints     as   shotgun

    pleadings, Third-Party Plaintiffs have had the benefit of the

    New City Defendants’ thorough briefing as to the merits of

    the claims prior to each dismissal. (Doc. ## 119; 133).

            On February 17, 2021, Third-Party Plaintiffs filed a

    second amended third-party complaint, in which they seek

    contribution from Third-Party Defendants New City Advisors,

    LLC (Count I), New City Capital, LLC (Count II), Min Wang

    (Count III), Yannan Wang (Count IV), Gary Chan (Count IX),

    Archway Partners, LLC (Count X), Jardin Hill, LLC (Count XI),


                                        2
Case 8:19-cv-02527-VMC-CPT Document 159 Filed 04/22/21 Page 3 of 20 PageID 2593




    Clearwater           Hospitality        Group,         LLC          (Count       XII),

    indemnification from New City Advisors (Count V), New City

    Capital (Count VI), Min Wang (Count VII), Yannan Wang (Count

    VIII), Gary Chan (Count XIII), Archway Partners (Count XIV),

    Jardin Hill (Count XV), Clearwater Hospitality Group (Count

    XVI), fraudulent misrepresentation against Gary Chan, Jardin

    Hill,    Archway      Partners,       and       Clearwater    Hospitality        Group

    (collectively,         the    “Chan    Defendants”)          (Count     XVII),     and

    negligent       misrepresentation           against     the     Chan    Defendants

    (Count XVIII). (Doc. # 141). The case is currently inactive

    as to all of the Chan Defendants. The case is stayed as to

    Gary Chan pending his bankruptcy proceedings (Doc. # 126),

    Clerk’s default has been entered as to Archway Partners and

    Clearwater Hospitality Group (Doc. ## 113; 114), and the case

    has been voluntarily dismissed with prejudice as to Jardin

    Hill. (Doc. # 137).

            On   March    3,     2021,    Third-Party      Defendants        Min     Wang,

    Yannan       Wang,    New    City     Advisors,       and     New    City    Capital

    (collectively, the “New City Defendants”) moved to dismiss

    the   second     amended      third-party          complaint.       (Doc.    #   143).

    Third-Party Plaintiffs responded on March 24, 2021 (Doc. #

    145), and the New City Defendants replied on April 12, 2021.

    (Doc. # 158). The Motion is now ripe for review.


                                                3
Case 8:19-cv-02527-VMC-CPT Document 159 Filed 04/22/21 Page 4 of 20 PageID 2594




    II.    Legal Standard

           On a motion to dismiss pursuant to Federal Rule of Civil

    Procedure      12(b)(6),        this    Court    accepts       as   true       all   the

    allegations in the third-party complaint and construes them

    in the light most favorable to the third-party plaintiff.

    Jackson v. Bellsouth Telecomms., 372 F.3d 1250, 1262 (11th

    Cir.     2004).   Further,        the    Court        favors    the      third-party

    plaintiff with all reasonable inferences from the allegations

    in the third-party complaint. Stephens v. Dep’t of Health &

    Human Servs., 901 F.2d 1571, 1573 (11th Cir. 1990). But,

           [w]hile a [third-party] complaint attacked by a
           Rule 12(b)(6) motion to dismiss does not need
           detailed factual allegations, a [third-party]
           plaintiff’s obligation to provide the grounds of
           his entitlement to relief requires more than labels
           and conclusions, and a formulaic recitation of the
           elements of a cause of action will not do. Factual
           allegations must be enough to raise a right to
           relief above the speculative level.

    Bell   Atl.    Corp.       v.   Twombly,        550    U.S.    544,      555    (2007)

    (quotations and citations omitted). Courts are not “bound to

    accept    as   true    a    legal      conclusion      couched      as    a    factual

    allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). The

    Court must limit its consideration to “well-pleaded factual

    allegations,      documents         central      to    or     referenced       in    the

    [third-party] complaint, and matters judicially noticed.” La




                                              4
Case 8:19-cv-02527-VMC-CPT Document 159 Filed 04/22/21 Page 5 of 20 PageID 2595




    Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th

    Cir. 2004).

    III. Analysis

          The New City Defendants argue that the second amended

    third-party    complaint   should       be   dismissed   with   prejudice

    because Third-Party Plaintiffs’ claims for contribution and

    indemnification fail as a matter of Ohio, Florida, Maryland,

    and federal law. (Doc. # 143 at 2-3).

          “A federal district court sitting in diversity must

    apply the choice of law rules of the forum state.” Jeffers v.

    Kerzner Int’l Hotels Ltd., 319 F. Supp. 3d 1267, 1270 (S.D.

    Fla. 2018). However, the factual record in this case is

    limited and the parties have not adequately briefed the choice

    of law issue. Indeed, it is unclear which law the parties

    argue applies to the claims in this case. See (Doc. # 145 at

    6 n.6) (noting Third-Party Plaintiffs’ belief that Florida

    law is inapplicable without providing which law Third-Party

    Plaintiffs contend actually applies).

          Therefore, the Court declines to issue a holding as to

    the applicable law at this juncture. See Avago Techs. Ltd. v.

    Aigner, No. 6:10-cv-1486-ACC-DAB, 2011 WL 13141507, at *2

    (M.D. Fla. Aug. 10, 2011) (“[N]umerous district courts have

    refused to address a choice-of-law dispute at the motion to


                                        5
Case 8:19-cv-02527-VMC-CPT Document 159 Filed 04/22/21 Page 6 of 20 PageID 2596




    dismiss stage when lacking a developed factual record.”).

            Accordingly, the second amended third-party complaint

    will survive this Motion if it successfully states a claim

    under either Florida, Ohio, Maryland, or federal law. See

    Graboff v. The Collern Firm, No. 10-1710, 2010 WL 4456923, at

    *8 (E.D. Pa. Nov. 8, 2010) (“Here, a choice of law analysis

    is premature because the record lacks necessary facts for the

    Court     to    conduct   the    fact-intensive,     context-specific

    analysis required by [state] law. Therefore, the Complaint

    will survive [the] Defendants’ Motion to Dismiss if Plaintiff

    states    a    claim   sufficient   under   either   Pennsylvania   or

    Illinois law.”). The Court will address each applicable law

    in turn.

            A. Ohio Law

            First, the New City Defendants argue that the second

    amended third-party complaint fails to state a claim for

    either contribution or indemnification under Ohio law. (Doc.

    # 143 at 10).

                   1. Contribution

            Under Ohio law, “[i]f there is no judgment for the injury

    or loss to person or property or the wrongful death against

    the tortfeasor seeking contribution, that tortfeasor’s right

    of contribution is barred unless” certain exceptions apply.


                                        6
Case 8:19-cv-02527-VMC-CPT Document 159 Filed 04/22/21 Page 7 of 20 PageID 2597




    Ohio Rev. Code § 2307.26. The exceptions apply when the

    tortfeasor      has:   (1)    “discharged      by   payment   the   common

    liability within the statute of limitations period applicable

    to the claimant’s right of action” or (2) “agreed while an

    action is pending against that tortfeasor to discharge the

    common liability.” Id. at § 2307.26(A)-(B).

          Because     there      is    no   judgment    against   Third-Party

    Plaintiffs here, and neither of the exceptions apply, Third-

    Party Plaintiffs’ claim for contribution is premature. See

    King v. City of Columbus, No. 2:18-cv-1060, 2019 WL 6352611,

    at *2 (S.D. Ohio Nov. 27, 2019) (“Since there is no judgment

    against Officer Mason and the exceptions to section 2307.26

    do not apply, his contribution claims are premature.”); see

    also Wingrove v. Wyo. Casing Serv., Inc., No. 5:19-cv-2148,

    2020 WL 6064111, at *4 (N.D. Ohio Oct. 14, 2020) (dismissing

    an Ohio contribution claim because neither of the exceptions

    to    Section    2307.26          applied).   Accordingly,    Third-Party

    Plaintiffs’ claim for contribution fails under Ohio law.

                 2. Indemnification

          Under Ohio law, the right to indemnification “arises

    from contract, either express or implied, and is the right of

    a person, who has been compelled to pay what another should

    have paid, to require complete reimbursement.” CSX Transp.,


                                            7
Case 8:19-cv-02527-VMC-CPT Document 159 Filed 04/22/21 Page 8 of 20 PageID 2598




    Inc. v. Columbus Downtown Dev. Corp., 307 F. Supp. 3d 719,

    728 (S.D. Ohio 2018) (quoting Worth v. Aetna Cas. & Sur. Co.,

    513   N.E.2d    253,   256   (Ohio   1987)).     “Ohio   law    generally

    recognizes that implied indemnification is appropriate in

    certain    limited     circumstances     where   a   party     owes   only

    secondary legal responsibilities and is passively negligent.”

    Mahathiraj v. Columbia Gas of Ohio, Inc., 617 N.E.2d 737, 743

    (Ohio Ct. App. 1992). “Secondary liability generally arises

    in situations, like vicarious liability, where a relationship

    exists between the tortfeasors that permits one tortfeasor to

    be held liable for the consequences of the other’s actions.”

    Id. “Relationships which have been found to meet this standard

    include: wholesaler and retailer, abutting property owner and

    municipality, independent contractor and employer, and master

    and servant.” CSX Transportation, 307 F. Supp. 3d at 728.

    “The key to the right of implied indemnification is . . .

    having a relationship in which the tortfeasors owe a common

    duty to the injured party.” Id.

          Here, the New City Defendants contend that the second

    amended third-party complaint does not sufficiently allege a

    relationship between the parties. (Doc. # 143 at 11-12). The

    Court agrees. The second amended third-party complaint does

    not    allege    any    relationship     between     the     Third-Party


                                         8
Case 8:19-cv-02527-VMC-CPT Document 159 Filed 04/22/21 Page 9 of 20 PageID 2599




    Plaintiffs and New City Defendants, nor does it provide that

    these    parties     held    a    common     duty    to    Plaintiffs       in   the

    underlying     action.      The    allegations       focus       on    Third-Party

    Plaintiffs’       relationship      with      the    Chan       Defendants,      the

    relationship between the Chan and New City Defendants, and

    finally the relationship between both the Chan and New City

    Defendants and Plaintiffs in the underlying action. (Doc. #

    141 at ¶¶ 31-82). Further, the second amended third-party

    complaint actually implies that there was no relationship

    between     the    Third-Party       Plaintiffs           and    the     New     City

    Defendants. See Id. at ¶ 99 (“Between 2014 and 2018, neither

    Lili    Wang   nor    Yannan      Wang     made     any   effort       to   contact

    [Boardwalk Fresh Burgers & Fries, Inc.] to learn anything

    about their business, nor did either of them visit any of the

    proposed locations.”). And Third-Party Plaintiffs’ answer to

    the underlying third amended complaint, which is incorporated

    by reference in their second amended third-party complaint,

    elucidates no more of a relationship between them and the New

    City Defendants. (Id. at ¶ 1; Doc. # 118).

            Accordingly,        Third-Party           Plaintiffs’          claim     for

    indemnification fails under Ohio law because it does not

    plausibly allege a relationship between them and the New City

    Defendants, or a common duty shared to Plaintiffs. See Wagner-


                                             9
Case 8:19-cv-02527-VMC-CPT Document 159 Filed 04/22/21 Page 10 of 20 PageID 2600




     Meinert, Inc. v. EDA Controls Corp., 444 F. Supp.2d 800, 804

     (N.D. Ohio Apr. 12, 2006) (“[I]mplied contracts of indemnity

     are   reserved    for    those   situations     involving    related

     tortfeasors, where the one committing the wrong is so related

     to a secondary party as to make the secondary party liable

     for the wrongs committed solely by the other.” (internal

     quotation marks and citation omitted)).

           B. Florida Law

           Second, the New City Defendants argue that the second

     amended third-party complaint fails to state a claim for

     either contribution or indemnification under Florida law.

     (Doc. # 143 at 4).

                1. Contribution

           Third-Party Plaintiffs concede that “[t]o the extent

     that Florida law were held to apply to Plaintiffs’ claims, .

     . . Florida’s comparative fault statute – and, in particular,

     Fla. Stat. § 768.81 – would foreclose the present claim

     against [the New City] Defendants.” (Doc. # 145 at 6-7). The

     Court agrees and finds that if Florida law applies, Third-

     Party Plaintiffs’ claim for contribution would fail as a

     matter of law. See Maguire v. Demos, No. 2:10-cv-782-SCB-DNF,

     2012 WL 859605, at *2 (M.D. Fla. Mar. 12, 2012) (“The current

     version of [Section] 768.81 has essentially rendered a third-


                                      10
Case 8:19-cv-02527-VMC-CPT Document 159 Filed 04/22/21 Page 11 of 20 PageID 2601




     party    complaint      for   contribution        in    a   negligence   action

     obsolete.”); see also TransGlobal Airways Corp. v. JAF, LLC,

     No. 06-22592-CIV-UNGARO, 2007 WL 9702180, at *18 (S.D. Fla.

     Nov. 13, 2007) (“Moreover, under Florida law, there is no

     right of contribution for intentional torts.”).

                   2. Indemnification

             Under Florida law, “the right of indemnification may

     arise     from     either     an     express      or     implied    contractual

     relationship or by the existence and violation of a duty, as

     between two tortfeasors.” Gaines v. Robinson Aviation (RVA),

     Inc., No. 6:14-cv-391-PGB-GJK, 2014 WL 6882934, at *4 (M.D.

     Fla.     Dec.      4,    2014).      To       state     claim      for   implied

     indemnification,        Third-Party       Plaintiffs        must   sufficiently

     allege that: (1) Third-Party Plaintiffs are “wholly without

     fault”; (2) the New City Defendants are “at fault”; and (3)

     a   special      relationship      between     the     parties     exists.   Id.;

     Arnold M. Ganz Residual Tr. v. Growthink Sec., Inc., No. 09-

     80057-CIV, 2010 WL 146847, at *2 (S.D. Fla. Jan. 11, 2010)

     (“Florida courts also require ‘a special relationship between

     the    parties     in   order      for   common    law      indemnification    to

     exist.’” (citation omitted)).

             “A special relationship is one that makes the defendant

     vicariously, constructively, or derivatively liable for the


                                              11
Case 8:19-cv-02527-VMC-CPT Document 159 Filed 04/22/21 Page 12 of 20 PageID 2602




     acts of the party against whom indemnification is sought.”

     Arnold, 2010 WL 146847, at *2 (citing Houdaille Indus., Inc.

     v. Edwards, 374 So.2d 490, 493 (Fla. 1979)). “In assessing

     whether a special relationship exists, courts generally look

     at whether the party against whom indemnification is sought

     has breached a duty under a contract with the defendant or

     breached [a] duty implied by the parties’ conduct.” Id.

             Here, as noted, Third-Party Plaintiffs have failed to

     allege any sort of relationship – let alone a contractual

     relationship – between them and the New City Defendants.

     Although Third-Party Plaintiffs argue in response to the

     instant Motion that New City Advisors’ coordination with the

     Chan Defendants, who in turn contracted with Boardwalk Fresh

     Burgers & Fries, creates some sort of relationship or duty,

     the Court disagrees. (Doc. # 145 at 8). Indeed, the Court

     finds    no   allegations   in   the     second   amended   third-party

     complaint from which it can infer that any duty was created

     or   implied    by   Third-Party    Plaintiffs     and   the     New   City

     Defendants’ conduct with one another.

             Accordingly, the Court finds Third-Party Plaintiffs have

     failed to state a claim for indemnification under Florida

     law.    See   Arnold,   2010   WL   146847,   at    *2   (“The    amended

     counterclaim alleges no facts demonstrating that Ganz owed a


                                         12
Case 8:19-cv-02527-VMC-CPT Document 159 Filed 04/22/21 Page 13 of 20 PageID 2603




     duty to Growthink under a contract or warranty, nor does it

     allege that an implied duty existed between the parties.

     Indeed,     the   amended       counterclaim         fails   to    allege     any

     relationship      or     contacts        whatsoever      between     Ganz     and

     Growthink,     let     alone    a     special   relationship      establishing

     vicarious,        constructive,           derivative,        or      technical

     liability.”).

           C. Maryland Law

           Third, the New City Defendants argue that the second

     amended third-party complaint fails to state a claim for

     either contribution or indemnification under Maryland law.

     (Doc. # 143 at 6).

                   1. Contribution

           Under    Maryland        law,    there    is   a   statutory    right    of

     contribution among joint tortfeasors. Bayles v. Realty &

     Assocs., LLC, No. DKC 20-3322, 2021 WL 1198144, at *5 (D. Md.

     Mar. 30, 2021) (citing Md. Code Ann. Cts. & Jud. Proc. § 3-

     1402(a)).     Joint     tortfeasors       are   defined as        “two or   more

     persons jointly or severally liable in tort for the same

     injury to person or property, whether or not judgment has

     been recovered against all or some of them.” Montgomery Cnty.

     v. Valk Mfg. Co., 562 A.2d 1246, 1249 (Md. 1989) (internal

     quotation marks and citation omitted) (emphasis omitted). The


                                              13
Case 8:19-cv-02527-VMC-CPT Document 159 Filed 04/22/21 Page 14 of 20 PageID 2604




     “right of contribution rests upon the common liability of the

     wrongdoers for the loss notwithstanding the fact that the

     liability of each wrongdoer may rest on a different ground.”

     Renick v. Sperau, No. CCB-12-1627, 2013 WL 1314417, at *6 (D.

     Md. Mar. 29, 2013) (quoting Fischbach & Moore Int’l Corp. v.

     Crane Barge R-14, 476 F. Supp. 282, 287 (D. Md. 1979)).

     “[B]ecause contribution from a [third-party] defendant is

     predicated on his or her direct liability to the plaintiff,

     there is no right of contribution where the plaintiff has no

     right     of   action      against    the      [third-party]    defendant.”

     Armellini v. Levin, No. ELH-19-794, 2020 WL 104899, at *18

     (D. Md. Jan. 9, 2020) (internal quotation marks and citations

     omitted)).

             Here, Third-Party Plaintiffs have sufficiently alleged

     a claim for contribution under Maryland law. Plaintiffs in

     the     underlying    suit    allege     that     Third-Party    Plaintiffs

     defrauded      them   of    $3.5     million    by   participating   in   or

     assisting with a complex enterprise that attracted Chinese

     nationals to invest in their restaurant franchise, only to

     later convert those funds. (Doc. # 117 at ¶¶ 3, 13-15). In

     the     second   amended       third-party        complaint,    Third-Party

     Plaintiffs allege that the New City Defendants were part of

     this alleged scheme, insofar as they solicited the Chinese


                                            14
Case 8:19-cv-02527-VMC-CPT Document 159 Filed 04/22/21 Page 15 of 20 PageID 2605




     investors. (Doc. # 141 at ¶¶ 54-64).           Third-Party Plaintiffs

     allege that if they are deemed liable to Plaintiffs, this

     “liability arose out of the acts and/or omissions of [the New

     City Defendants],” who “misrepresented their qualifications

     and    experience    to   Plaintiffs;    failed    to   disclose   their

     conflicts of interest with [the Chan Defendants]; failed to

     perform appropriate due diligence on [the Chan Defendants];

     failed to properly supervise [the Chan Defendants]; failed to

     supervise    and    monitor    Plaintiffs’    investment      funds;   and

     breached their fiduciary duties to Plaintiffs.” (Id. at ¶¶

     124-25, 130-31, 136-37, 141-42).

            This is sufficient to allege that Third-Party Plaintiffs

     and the New City Defendants may be joint tortfeasors. See

     Renick, 2013 WL 1314417, at *7 (“The Renicks claim knowing

     RLPHRA violations only on the part of the Speraus, but the

     Speraus in their amended third-party complaint contend the

     Agents also violated the act. If [it is] determine[d] that

     both the Speraus and the Agents have violated the RLPHRA,

     they will be joint [tortfeasors]. If judgment is entered

     against the Speraus, they may be able to claim a right of

     contribution from the Agents. Accordingly, the Agents’ motion

     will   be   denied   with     respect   to   the   Speraus’    claim   for

     contribution.” (citations omitted)). Contrary to the New City


                                        15
Case 8:19-cv-02527-VMC-CPT Document 159 Filed 04/22/21 Page 16 of 20 PageID 2606




     Defendants’ contention, at the pleading stage, Maryland law

     requires nothing more. See Day v. Robbins, 179 F. Supp. 3d

     538, 543 (D. Md. 2016) (“It takes no great imagination to

     deduce that Seeger would prefer for the Court . . . to find

     that Seeger owes no liability to Plaintiff whatsoever[.] . .

     . But at this early stage in these proceedings, Seeger likely

     cannot appraise the viability of its affirmative defenses,

     and so it pleads in the alternative – averring that, if and

     to the extent Seeger is found liable, Robbins . . . should .

     . . contribute his proportionate share to whatever judgment

     is imposed. As a matter of pleading policy . . . the Court is

     disinclined    to   embrace      a   theory   that   would   hamstring

     [defendants] like Seeger, forcing them to choose at the outset

     of litigation between denying liability and attempting to

     shift or apportion liability.” (emphasis omitted)).

           Because Third-Party Plaintiffs’ claim for contribution

     survives under Maryland law, the Court declines to dismiss

     the claims for contribution against the New City Defendants.

                 2. Indemnification

           “Under Maryland law, a defendant may seek tort indemnity

     ‘only when its liability is passive or secondary[.]’” Day,

     179   F.   Supp.   3d at   541   (citation omitted).     Importantly,

     “[t]here must be a prior existing legal relationship between


                                          16
Case 8:19-cv-02527-VMC-CPT Document 159 Filed 04/22/21 Page 17 of 20 PageID 2607




     the wrongdoers prior to the tort in order to justify the

     indemnity claim.” State Auto Prop. & Cas. Ins. Co. v. CAP

     Elec., Inc., No. RDB-16-3572, 2017 WL 3085683, at *6 (D. Md.

     July 20, 2017).

             Here, Third-Party Plaintiffs have failed to allege a

     legal    relationship      between    themselves     and    the   New   City

     Defendants.     As    noted,    the        second   amended   third-party

     complaint     fails   to    allege     any    substantive     relationship

     between them – whether it be contractual or not. Accordingly,

     the second amended third-party complaint fails to state a

     claim for indemnification under Maryland law. See Id. at *6

     (“Cross-Plaintiff CAP alleges no prior existing relationship

     between itself and DPL. Thus, CAP is unable to state a

     plausible claim against DPL for indemnification, and its

     crossclaim premised on this theory must be [dismissed].”).

             D. Federal Law

             Finally, the New City Defendants argue that the second

     amended third-party complaint fails to state a claim for

     either contribution or indemnification under federal law,

     which applies to Plaintiffs’ claim for violations of federal

     securities law. (Doc. # 143 at 13); (Doc. # 117 at ¶¶ 203-16

     (alleging violations of 15 U.S.C. § 78j(b) and Rule 10b-5).

     Because the Court has already determined that Third-Party


                                           17
Case 8:19-cv-02527-VMC-CPT Document 159 Filed 04/22/21 Page 18 of 20 PageID 2608




     Plaintiffs’ claims for contribution satisfy Maryland pleading

     requirements, the Court need only address the viability of

     their claims for indemnification under federal law.

            “Under federal law, no right to . . . indemnification

     exists unless it has been explicitly authorized by Congress

     or established through federal common law.” Env’t Progress,

     Inc.     v.    Metro.     Life     Ins.        Co.,    No.    12-cv-80907-

     MIDDLEBROOKS/BRANNON, 2013 WL 12084488, at *3 (S.D. Fla. Apr.

     1, 2013). Here, Third-Party Plaintiffs provide no authority

     for the proposition that federal statutory or common law

     confers a right of indemnification for alleged violations of

     the Securities Exchange Act. (Doc. # 145 at 17). To the

     contrary,     courts    have   found    that    “there   is   no   right   to

     indemnification under the securities laws or federal common

     law.” King v. Gibbs, 876 F.2d 1275, 1276 (7th Cir. 1989);

     accord In re PNC Fin. Servs. Grp., Inc., 440 F. Supp. 2d 421,

     441 (W.D. Pa. 2006) (“The 1933 and 1934 Acts do not contain

     an express right of indemnification. And the federal courts

     have been uniform in holding that there is no implied right

     to indemnification under the federal securities law.”).

            Accordingly,      Third-Party        Plaintiffs’       claims       for

     indemnification fail under federal law. Because their claims

     for    indemnification     also   fail      under     Ohio,   Florida,     and


                                            18
Case 8:19-cv-02527-VMC-CPT Document 159 Filed 04/22/21 Page 19 of 20 PageID 2609




     Maryland law, all claims for indemnification are due to be

     dismissed. Since Third-Party Plaintiffs have already twice

     amended their complaint – both times with the benefit of

     thorough   briefing    by   the New      City   Defendants, the     Court

     dismisses these claims (Counts V, VI, VII, and VIII) with

     prejudice. See Wren v. Midwestern State Univ., No. 7:18-cv-

     00060-O-BP, 2019 WL 3099408, at *18 (N.D. Tex. June 25, 2019)

     (“Wren filed a lengthy, detailed complaint, and has amended

     her complaint two times to add new defendants and assert more

     detailed allegations. Considering the various avenues for

     dismissing Wren’s claims, the undersigned concludes that Wren

     has   stated   her   best   case.   Thus,    her     claims   against   the

     Defendants      individually        should      be     dismissed        with

     prejudice.”), report and recommendation adopted, No. 7:18-

     cv-00060-O-BP, 2019 WL 3081849 (N.D. Tex. July 15, 2019).

           In their response to this Motion, Third-Party Plaintiffs

     argue that if the second amended third-party complaint is

     dismissed, they should be granted leave to amend both their

     third-party complaint and answer to the underlying suit in

     this case. However, the Court has not dismissed the complaint

     in its entirety – only the claims for indemnity as to the New

     City Defendants. (Doc. # 145 at 19-20). Therefore, the Court

     denies Third-Party Plaintiffs’ request for leave to amend.


                                         19
Case 8:19-cv-02527-VMC-CPT Document 159 Filed 04/22/21 Page 20 of 20 PageID 2610




           Accordingly, it is

           ORDERED, ADJUDGED, and DECREED:

     (1)   The   New   City   Defendants’   Motion   to   Dismiss   Second

           Amended Third-Party Complaint (Doc. # 143) is GRANTED in

           part and DENIED in part.

     (2)   Counts V, VI, VII, and VIII are DISMISSED with prejudice.

           The Motion is DENIED as to Counts I, II, III, and IV.

     (3)   Third-Party Plaintiffs’ request for leave to amend the

           second-amended third-party complaint and their answer to

           the third amended complaint is DENIED.

     (4)   The New City Defendants’ answer to the second amended

           third-party complaint is due by May 6, 2021.

           DONE and ORDERED in Chambers, in Tampa, Florida, this

     22nd day of April, 2021.




                                      20
